CCA 2013-24. Notice is hereby given that a certificate for review of the decision of the United States Air Force Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, and a supporting brief were filed under Rule 22 this date on the following issue:
WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION BY SUPPRESSING APPELLEE’S WRITTEN AND ORAL STATEMENTS THAT PERTAINED TO HIS VIEWING AND POSSESSING CHILD PORNOGRAPHY ON THE BASIS OF LACK OF CORROBORATION.
Appellee will file an answer under Rule 22(b)(1) on or before March 28, 2014.